Title: To George Washington from John Parke Custis, 11 August 1779
From: Custis, John Parke
To: Washington, George


        
          Hond Sir
          Mt Vernon Augst 11th 1779
        
        After so long a Silence, it is natural to suppose, that I should relate something important or agreable, neither of which Qualities, will I fear be found in this Epistle. I have stayed so constantly at Home, since my Removal to my new Quarters, that I have never been able to gather any thing, that I thought could give You any Satisfaction, in the Relation. I must now intrude upon the few Moments, You have to spare, from the important Concerns of this great Continent: and presuming on Your Goodness, which I have so often experienced, venture to ask Your Advice on a Matter of Importance to Myself. I must (in the first Place) beg leave to assure You, that I entertain the most grateful Sense, of the very Affectionate Advice You gave Me, when last I had the Happiness of seeing You. and that It has had all the weight with Me, it so much deserves. I for some time have had thoughts of selling my eastern Shore Estate, which tho very valuable in itself, has never been so to Me. a Letter I receiv’d from Price Posey the other Day, determined Me to ask Your Sentiments, and to act accordingly. He fixed as an Overseer on the Plantation, a Young Man who was well recommen[d]ed, but being left to Himself, from the Circumstance of the Enemy being in the Bay, He has neglected his Business, and I fear will make very little more than will pay the Assesment and other Charges. the Assesment amounts to near five hundred Pounds, the Land being valued to fourteen Pounds pr Acre; the Enemy in their last Excursion up the Bay, landed on Cape Charles, burnt all the Houses: and killed & wounded all the Cattle they could find: the Injury I have receiv’d is very considerable, particularly, as it is now out of my Power, to get any Person that I could put Confidence in, to live on the Islands: which now lie at the Mercy of the Inhabitants on the Main, and Sailors at large, who have shewn little less Favour than the Enemy. it is impossible to get a Man on the western Shore capable of manageing so large an Estate, to undertake It, without giveing such extravagant Wages as will run away with all the profits. Posey is confident He could sell the Estate for at least forty thousand Pounds, perhaps more. now if there was a Chance of an Appreciation of our Money, I think it would be advisable to sell, because the Interest, on that Sum, is more than four times the Sum I ever clear’d from It. Or if that Sum could be laid out in Lands more convenient, and to any Advantages, but this I fear could not now be done; good Land, or such as I should like to own, is now talk’d of at thirty & forty Pounds pr Acre. there are several fine Farms in Loudoun, to be sold at the above Prices, which I think too extravagant, at the present

Depreciation of our Money. I am really bewildered, and at a Loss how [to] act. by keeping this Estate, I pay a heavy Tax for the Islands, which do not bring Me in one Farthing, and must decrease in Value, as no one will live upon them, unless I build them a House and pay them for living on the Island. formerly I could rent the Houses. If there is a Hope of a speedy End to our Contention with Britain, or of any Appreciation in our Money, it would be better to sell, and put the Money into the Loan Office (than to keep the Estate.) and to let it remain there, or lay it out again in Land, whenever it was found advantageous. I will however act as Your good Judgement shall direct Me, being convinced that I shall act right, in preferring Your Experience and Judgement to my own. in giveing Me Your Sentiments on the above premises, You will add to the many Obligations You have already confer’d upon Me, of which I hope I shall always retain the same grateful Sentiments I now possess.
        We have been flatter’d for some Days past with a report of Peace. it has been said, that Mr Paca has declared to the Maryland Assembly that the British King and Ministry, tho very averse to makeing explicit Acknowledgement of our Independence, Yet were inclin’d to make a Truce for a number of Years, and to withdraw their Fleets and Armies and leave Us in full Possession of all the Powers of independent States. upon this Information, it is said that the Assembly agreed to Confederate. The Idea of Peace is so agreable, that I hope the report is not without Foundation. Peace with Independence will be the greatest Blessing that can befall this Continent.
        I am much oblidged to You for the Hints containd in Your Letter to my Mother, respecting the Draining of Low Grounds, they certainly would render the Work very effectual. the Person I have employed, appears to be a master of his Business, having been employ’d in this kind of Work, ever since He was capable of doing it. He came over with Ballendine as a Head workman. He has dug a good Peice, and has done It very well. the Canal is ten foot wide and three deep, which raises a very stout Bank, two feet higher than any Tide that has been since He began, altho there has been some very high ones. the Bank will not be more than three feet from the Canal, which I expect is full sufficient to guard against the muskrats &c. there being very few, and He has been careful not to put any large wood in his Dam. I will direct Him for the future not to put any. I am in hopes to get the whole, or a good Part proper for Corn by next Spring. it promises to be a most valuable Peice of Ground, and I am very confident of Success, from the Experiments I have already made.
        I could wish to communicate Something agreable, but have it not in My Power. I could fill a whole Page with matter disagreable, but

will be sparing on that head. the Universal Clamor of no Corn, and the Depreciation of our Money, are alone sufficient to make You Melancholy. Posey in his last Letter inform’d Me that Corn was at £45 Pr Barrell, the high Price, is a sufficent Proof of the Scarcity, the Prospect of the ensueing Crop is generally alarming, and Melancholy, such as I believe no one ever saw before; this Calamity added to the Depreciation of our Money gives the most disagreable Sensations to every feeling Mind. those who have neither Country Produce, or foreign Articles to sell can scarcely live, they must infallible be ruin’d. those who depended on the Interest of their Money, and had good Principles, now have Nothing. most People taking Advantage of the Law, to pay Debts contracted ten or twelve Years ago in Gold & Silver, in Paper Money; Colo. Bassett and several others have lately paid Me; when I purchased Alexander’s Land, and applied for Payment; I did not raise fifteen hundred Pounds from all my Bonds. if they had paid Me at that time, I should not have been oblidged to sell my Lands. I would not refuse the Money, or do any thing else that might discover a Want of Confidence in our Currency, but I do not think it either honest, or honourable to open Payment of an old Debt without making the necessary Allowance, which by the by, none (but Mr Bryan Fairfax[)] have ever thought off.
        Nelly joins Me in Love, and Congratulations on the late glorious Enterprize, against Stony Point, and in wishing that the like good Success, may attend every Design of Yours, both in public and private Life I am Sir Yr most Affecte
        
          J. P. Custis
        
      